DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the Applicant's Request for Continued Prosecution filed 21 April 2022.
Claims 11, 16-18, 24, 28, and 29 have been amended.
Claims 11-13, 16-20, and 24-35 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 April 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 April 2022 was filed after the mailing date of the on Final Rejection on 8 February 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 11 and 24 with regards  a broker node prioritizing individual loads of a plurality of loads based on the load data received from the plurality of smart meters and types of devices connected to the respective individual loads have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 12, 16, 17, 19, 20, 24, 25, 27, 28, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bindea et al. (US 2019/0123580 A1) (hereinafter Bindea), in view of Sehgal et al. (US 2014/0358482 A1) (hereinafter Sehgal), in view of Chen et al. (US 2004/0095237 A1) (hereinafter Chen), and further in view of Montalvo (US 2015/0276253 A1) (hereinafter Montalvo).

With respect to claims 11 and 24, Bindea teaches:
A master node including a master node distributed ledger, the master node configured to receive a customer transaction and to update the instance of the master node distributed ledger indicating occurrence of the customer transaction (See at least paragraphs 55, 59, and 66 which describe a central control node which maintains a ledger and verifies changes to the distributed ledger by loads).
A plurality of broker nodes configured to receive a demand response instruction and load data from a plurality of smart utility meters, each broker node including a broker node distributed ledger that is applicable to the respective broker node (See at least paragraphs 66 and 67 which describe a series of nodes in a distributed network, wherein the loads maintain a distributed ledger.  In addition, see at least paragraphs 46, 55, 63, and 64 which describe a smart utility meter identifying load data for multiple loads connected to it, and reporting the load data to a distributed network of nodes).
The plurality of smart utility meters configured to: receive the demand response instruction to participate in a demand response event (See at least paragraphs 46, 55, 59, 63, 64, and 66 which describe a smart meter receiving a command from a node in a distributed network of meters and suppliers, wherein the transmission includes a demand response command that is recorded in a distributed ledger).
The plurality of smart utility meters configured to: altering an amount of resource provided to at least one load of the plurality of loads (See at least paragraphs 46, 55, 59, and 64 which describe a smart utility meter of enacting a demand response event in response to receiving a command to do so from a network).
The plurality of smart utility meters configured to: Sending, to at least one broker node, a transmission indicating participation in the demand response event (See at least paragraphs 46, 55, 59, and 64 which describe a smart meter receiving a command from a node in a distributed network of meters and suppliers, wherein the transmission includes a demand response command that is recorded in a distributed ledger).

Bindea discloses all of the limitations of claims 11 and 24 as stated above.  Bindea does not explicitly disclose the following, however Sehgal teaches:
A plurality of broker nodes, each broker node comprising an edge node of an autonomous routing area; and a plurality of smart utility meters located within the autonomous routing area (See at least paragraphs 27, 48, 49, and 50 which describe a plurality of smart utility meters in an autonomous routing area, wherein the meters record the energy consumption local to the meters and report this information to a root or edge node of the autonomous routing area, which then reports the usage to the utility provider).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a smart meter being connected to a distributed network of meters, suppliers, and a central command node, wherein the network contains a distributed ledger, and wherein a node in the network requests a demand response event to occur with the meter, and recording the performance in the distributed ledger of Bindea, with the system and method of a plurality of smart utility meters in an autonomous routing area, wherein the meters record the energy consumption local to the meters and report this information to a root or edge node of the autonomous routing area, which then reports the usage to the utility provider of Sehgal.  By using an autonomous routing area for a network of smart utility meters, and having the meters report consumption to an edge node, meters will be able to communicate and receive information over a mesh network, which will provide increased network performance and stability.

Bindea and Sehgal discloses all of the limitations of claims 11 and 24 as stated above.  Bindea and Sehgal do not explicitly disclose the following, however Chen teaches:
Receive the demand response instruction to participate in a demand response event, wherein the demand response instruction includes an indication of which loads of the plurality of loads are needed to be altered in order to fulfill an amount of a resource indicated in the demand response instruction (See at least paragraphs 53, 67, 79, and 91 which describe a demand response request that is sent to a smart utility meter as including the quantity of energy needing to be reduced and particular loads that should have their usage altered, wherein the request can be customized to the consumer).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a smart meter being connected to a distributed network of meters, suppliers, and a central command node, wherein the network contains a distributed ledger, and wherein a node in the network requests a demand response event to occur with the meter, and recording the performance in the distributed ledger of Bindea, with the system and method of a plurality of smart utility meters in an autonomous routing area, wherein the meters record the energy consumption local to the meters and report this information to a root or edge node of the autonomous routing area, which then reports the usage to the utility provider of Sehgal, with the system and method of a demand response request that is sent to a smart utility meter as including the quantity of energy needing to be reduced and particular loads that should have their usage altered, wherein the request can be customized to the consumer of Chen.  By customizing a demand response request to customers and determining which specific loads to reduce, a system will predictably be able to reduce the loads that consume large amounts of energy, and thus predictably increasing grid health.

Bindea, Sehgal, and Chen discloses all of the limitations of claims 11 and 24 as stated above.  Bindea, Sehgal, and Chen do not explicitly disclose the following, however Montalvo teaches:
Nodes configured to receive a demand response instruction and load data from a plurality of smart utility meters, and wherein nodes are configured to prioritize individual loads of a plurality of loads based at least in part on the load data received from the plurality of smart meters and types of devices connected to the respective individual loads (See at least paragraphs 71-74, 77, 79, 178, 183, 184, and 224-224 which describe a demand response server receiving demand response commands from energy providers, wherein the server identifies specific loads for customers to command operational change in order to meet the commanded consumption; wherein the loads are prioritized based on the monitored and reported consumption amounts, the type of equipment that forms the load, and the customer service level and priority level).  
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a smart meter being connected to a distributed network of meters, suppliers, and a central command node, wherein the network contains a distributed ledger, and wherein a node in the network requests a demand response event to occur with the meter, and recording the performance in the distributed ledger of Bindea, with the system and method of a plurality of smart utility meters in an autonomous routing area, wherein the meters record the energy consumption local to the meters and report this information to a root or edge node of the autonomous routing area, which then reports the usage to the utility provider of Sehgal, with the system and method of a demand response request that is sent to a smart utility meter as including the quantity of energy needing to be reduced and particular loads that should have their usage altered, wherein the request can be customized to the consumer of Chen, with the system and method of a demand response server receiving demand response commands from energy providers, wherein the server identifies specific loads for customers to command operational change in order to meet the commanded consumption; wherein the loads are prioritized based on the monitored and reported consumption amounts, the type of equipment that forms the load, and the customer service level and priority level of Montalvo.  By prioritizing loads based on the type of equipment on the loads and the monitored load data, and conducting a demand response command based on the priority of the of loads, a customer will predictably be able to prevent necessary and important equipment/machines from being shut-off, and thus improving the customer experience.

With respect to claims 12 and 25, Bindea/Sehgal/Chen/Montalvo discloses all of the limitations of claims 11 and 24 as stated above.  In addition, Bindea teaches:
Wherein the plurality of loads include at least one of an appliance, an electric vehicle charging station, a lighting system, an HVAC system, or a sprinkler system (See at least paragraph 70 which describes the loads connected to a meter as including a TV and lights).

With respect to claims 16 and 27, Bindea/Sehgal/Chen/Montalvo discloses all of the limitations of claims 11 and 24 as stated above.  In addition, Bindea teaches:
Wherein at least one smart utility meter alters the amount of resource provided to at least one load of the plurality of loads in response to a user turning off the at least one load (See at least paragraph 46 which describes a smart meter as receiving a demand response event, and having a user manually shutoff devices).

With respect to claims 17 and 28, Bindea/Sehgal/Chen/Montalvo discloses all of the limitations of claims 11 and 24 as stated above.  In addition, Bindea teaches:
A user device configured to receive a demand response offer from a supplier of the resource and wherein the customer transaction includes an indication that the supplier of the resource received a pledge from the user device to participate in the demand response event and the supplier of the resource is configured to register at least one smart utility meter to participate in the demand response event in response to receiving the pledge from the user device to participate in the demand response event (See at least paragraphs 46, 55, 59, 63, 64, and 66 which describe a supplier as requesting a demand response event, receiving confirmation from a user that they will perform the demand response, and recording the contract in a distributed ledger).

With respect to claims 19 and 30, Bindea/Sehgal/Chen/Montalvo discloses all of the limitations of claims 11, 17, 24, and 28 as stated above.  In addition, Bindea teaches:
Wherein the demand response offer includes an indication of a credit to be provided to a smart utility meter associated with a user of the user device in response to the user agreeing to participate in the demand response event and the utility network system is further configured to provide the credit to the smart utility meter and updating the instance of the broker node distributed ledger indicating occurrence of providing the credit (See at least paragraphs 46, 55, 59, 64-66, and 73 which describe providing an incentive to users that agree to perform a demand response event, wherein the distributed ledger is updated to credit the user based on whether they performed the response event).

With respect to claims 20 and 31, Bindea/Sehgal/Chen/Montalvo discloses all of the limitations of claims 11 and 24 as stated above.  In addition, Bindea teaches:
Wherein the master node is further configured to: determine a demand response event is needed and transmit the information to broker nodes (See at least paragraphs 55, 59, and 66 which describe a central control node which communicates with a distributed network of nodes and updates the ledger with demand response events for meters).

Bindea discloses all of the limitations of claims 20 and 31.  Bindea does not explicitly disclose the following, however Chen teaches:
Determine that a predetermined threshold of an amount of utility has not been met; and send a transmission to at least one of the plurality of broker nodes causing the at least one broker node to determine additional loads of the plurality of loads needed to be altered such that the amount of utility meets the predetermined threshold (See at least paragraphs 53, 79, and 91 which describe a supplier determining a quantity of reduction needed, determining if the quantity is met, and if not, then transmitting a request to shed more loads).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a smart meter being connected to a distributed network of meters, suppliers, and a central command node, wherein the network contains a distributed ledger, and wherein a node in the network requests a demand response event to occur with the meter, and recording the performance in the distributed ledger of Bindea, with the system and method of a plurality of smart utility meters in an autonomous routing area, wherein the meters record the energy consumption local to the meters and report this information to a root or edge node of the autonomous routing area, which then reports the usage to the utility provider of Sehgal, with the system and method of a supplier determining a quantity of reduction needed, determining if the quantity is met, and if not, then transmitting a request to shed more loads of Chen, with the system and method of a demand response server receiving demand response commands from energy providers, wherein the server identifies specific loads for customers to command operational change in order to meet the commanded consumption; wherein the loads are prioritized based on the monitored and reported consumption amounts, the type of equipment that forms the load, and the customer service level and priority level of Montalvo.  By modifying the central control node (master node) of Bindea, to also manage the demand response contract and determine when more loads need to be shed of Chen, the system would predictably increase accountability and control, and promote grid health.

Claims 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bindea, Sehgal, Chen, and Montalvo as applied to claims 11 and 24 as stated above, and further in view of Forbes (US 2017/0358041 A1) (hereinafter Forbes).

With respect to claims 13 and 26, Bindea/Sehgal/Chen/Montalvo discloses all of the limitations of claims 11 and 24 as stated above.  Bindea, Sehgal, Chen, and Montalvo do not explicitly disclose the following, however Forbes teaches:
Wherein the plurality of smart utility meters are further configured to collect load disaggregation by determining an amount of load consumed by each individual load of the plurality of loads and to send the load disaggregation data to the at least one broker node (See at least paragraphs 158, 163, and 166 which describe a smart meter as collecting load information for individual loads connected, and reporting this information along with the total load information, to a distributed network).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a smart meter being connected to a distributed network of meters, suppliers, and a central command node, wherein the network contains a distributed ledger, and wherein a node in the network requests a demand response event to occur with the meter, and recording the performance in the distributed ledger of Bindea, with the system and method of a plurality of smart utility meters in an autonomous routing area, wherein the meters record the energy consumption local to the meters and report this information to a root or edge node of the autonomous routing area, which then reports the usage to the utility provider of Sehgal, with the system and method of a demand response request that is sent to a smart utility meter as including the quantity of energy needing to be reduced and particular loads that should have their usage altered, wherein the request can be customized to the consumer of Chen, with the system and method of a demand response server receiving demand response commands from energy providers, wherein the server identifies specific loads for customers to command operational change in order to meet the commanded consumption; wherein the loads are prioritized based on the monitored and reported consumption amounts, the type of equipment that forms the load, and the customer service level and priority level of Montalvo, with the system and method of forming a distributed network with a distributed ledger, wherein smart meters report individual load profiles and total load profiles that the measure to the distributed ledger of Forbes.  By reporting individual load profiles to a network, a network would predictably be able to identify individual loads that can be curtailed in order to meet goals, as well as place the least burden on consumers.

Claims 18 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bindea, Sehgal, Chen, and Montalvo as applied to claims 11, 17, 24, and 28 as stated above, and further in view of Murakami et al. (US 2017/0330294 A1) (hereinafter Murakami).

With respect to claims 18 and 29, Bindea/Sehgal/Chen/Montalvo discloses all of the limitations of claims 11, 17, 24, and 28 as stated above.  In addition, Bindea teaches:
Wherein the master node is further configured to: determine that a predetermined threshold of an amount of utility has been met; and transfer funds to update a balance associated with the respective smart utility meter (See at least paragraphs 46, 55, 59, 64-66, and 73 which describe a central control node and a distributed network of nodes, wherein the control node determines when a demand response has been performed, and updating a meters balance in response to the reduction).

Bindea discloses all of the limitations of claims 18 and 29.  Bindea does not explicitly disclose the following, however Murakami teaches:
Determine that the pledge received from the user device has been fulfilled (See at least paragraph 81, 85, and 87 which describe a supplier as requesting a quantity of load to be shed by a consumer, wherein the user confirms they’ll shed a quantity, and wherein the supplier determines if the user has actually shed the contracted amount before rewarding them).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a smart meter being connected to a distributed network of meters, suppliers, and a central command node, wherein the network contains a distributed ledger, and wherein a node in the network requests a demand response event to occur with the meter, recording the performance in the distributed ledger, and rewarding the meter’s balance for performing the demand response of Bindea, with the system and method of a plurality of smart utility meters in an autonomous routing area, wherein the meters record the energy consumption local to the meters and report this information to a root or edge node of the autonomous routing area, which then reports the usage to the utility provider of Sehgal, with the system and method of a demand response request that is sent to a smart utility meter as including the quantity of energy needing to be reduced and particular loads that should have their usage altered, wherein the request can be customized to the consumer of Chen, with the system and method of a demand response server receiving demand response commands from energy providers, wherein the server identifies specific loads for customers to command operational change in order to meet the commanded consumption; wherein the loads are prioritized based on the monitored and reported consumption amounts, the type of equipment that forms the load, and the customer service level and priority level of Montalvo, with the system and method of a supplier as requesting a quantity of load to be shed by a consumer, wherein the user confirms they’ll shed a quantity, and wherein the supplier determines if the user has actually shed the contracted amount before rewarding them of Murakami.  By confirming that a user has actually reduced a load based on the pledged amount, a supplier will predictably only reward consumers if they complete their contractual requirement, which would reduce fraud.

Claim 32 are rejected under 35 U.S.C. 103 as being unpatentable over Bindea, Sehgal, Chen, and Montalvo as applied to claim 24 as stated above, and further in view of Almeida Cavoto et al. (US 2019/0353685 A1) (hereinafter Almeida Cavoto).

With respect to claim 32, Bindea/Sehgal/Chen/Montalvo discloses all of the limitations of claim 24 as stated above.  Bindea, Sehgal, Chen, and Montalvo do not explicitly disclose the following, however Almeida Cavoto teaches:
Wherein at least one smart utility meter of the plurality of smart utility meters is further configured to receive a transmission indicating an update to a distributed ledger associated with the at least one smart utility meter, the update including an activity instruction to update a balance associated with the at least one smart utility meter (See at least paragraphs 64, 65, 68, and 71 which describe instructions transmitting to a utility meter from a distributed ledger that comprise the instructions to transform funds from a wallet of a user to update a balance of a meter).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a smart meter being connected to a distributed network of meters, suppliers, and a central command node, wherein the network contains a distributed ledger, and wherein a node in the network requests a demand response event to occur with the meter, and recording the performance in the distributed ledger of Bindea, with the system and method of a plurality of smart utility meters in an autonomous routing area, wherein the meters record the energy consumption local to the meters and report this information to a root or edge node of the autonomous routing area, which then reports the usage to the utility provider of Sehgal, with the system and method of a demand response request that is sent to a smart utility meter as including the quantity of energy needing to be reduced and particular loads that should have their usage altered, wherein the request can be customized to the consumer of Chen, with the system and method of a demand response server receiving demand response commands from energy providers, wherein the server identifies specific loads for customers to command operational change in order to meet the commanded consumption; wherein the loads are prioritized based on the monitored and reported consumption amounts, the type of equipment that forms the load, and the customer service level and priority level of Montalvo, with the system and method of transmitting to a utility meter from a distributed ledger that comprise the instructions to transform funds from a wallet of a user to update a balance of a meter of Almeida Cavoto.  By instructing a meter to receive funds from a user’s wallet, a system will predictably ensure that suppliers will receive payment for services rendered, such as providing energy to a meter node.

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Bindea, Sehgal, Chen, and Montalvo as applied to claim 24 as stated above, and further in view of Stoker et al. (US 2019/0393722 A1) (hereinafter Stoker).

With respect to claim 33, Bindea/Sehgal/Chen/Montalvo discloses all of the limitations of claim 24 as stated above.  Bindea, Sehgal, Chen, and Montalvo do not explicitly disclose the following, however Stoker teaches:
Wherein the master node comprises a cross-reference based distributed ledger including an index of cross-reference entries to multiple other distributed ledgers stored by at least one of three hierarchal levels (See at least paragraphs 189, 190, and 192 which describes a distributed network of nodes, wherein the network elects a master node which can create blocks in the ledger as well as validate blocks in the ledger and the other nodes are used to validate the ledger stored within them).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a smart meter being connected to a distributed network of meters, suppliers, and a central command node, wherein the network contains a distributed ledger, and wherein a node in the network requests a demand response event to occur with the meter, and recording the performance in the distributed ledger of Bindea, with the system and method of a plurality of smart utility meters in an autonomous routing area, wherein the meters record the energy consumption local to the meters and report this information to a root or edge node of the autonomous routing area, which then reports the usage to the utility provider of Sehgal, with the system and method of a demand response request that is sent to a smart utility meter as including the quantity of energy needing to be reduced and particular loads that should have their usage altered, wherein the request can be customized to the consumer of Chen, with the system and method of a demand response server receiving demand response commands from energy providers, wherein the server identifies specific loads for customers to command operational change in order to meet the commanded consumption; wherein the loads are prioritized based on the monitored and reported consumption amounts, the type of equipment that forms the load, and the customer service level and priority level of Montalvo, with the system and method of a distributed network of nodes, wherein the network includes a master node used to validate and create blocks on the ledger of Stoker.  By using a master node, a distributed ledger will predictably be able to control the security of validity of transactions.

With respect to claim 34, Bindea/Sehgal/Chen/Montalvo discloses all of the limitations of claim 24 as stated above.  Bindea, Sehgal, Chen, and Montalvo do not explicitly disclose the following, however Stoker teaches:
Wherein the broker node distributed ledger comprises a transaction based distributed ledger (See at least paragraph 189 which describes a distributed network of nodes, wherein the network elects a master node which can create blocks in the ledger as well as validate blocks in the ledger and the other nodes are used to validate the ledger stored within them).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a smart meter being connected to a distributed network of meters, suppliers, and a central command node, wherein the network contains a distributed ledger, and wherein a node in the network requests a demand response event to occur with the meter, and recording the performance in the distributed ledger of Bindea, with the system and method of a plurality of smart utility meters in an autonomous routing area, wherein the meters record the energy consumption local to the meters and report this information to a root or edge node of the autonomous routing area, which then reports the usage to the utility provider of Sehgal, with the system and method of a demand response request that is sent to a smart utility meter as including the quantity of energy needing to be reduced and particular loads that should have their usage altered, wherein the request can be customized to the consumer of Chen, with the system and method of a demand response server receiving demand response commands from energy providers, wherein the server identifies specific loads for customers to command operational change in order to meet the commanded consumption; wherein the loads are prioritized based on the monitored and reported consumption amounts, the type of equipment that forms the load, and the customer service level and priority level of Montalvo, with the system and method of a distributed network of nodes, wherein the network elects a master node which can create blocks in the ledger as well as validate blocks in the ledger and the other nodes are used to validate the ledger stored within them of Stoker.  By using a master node, a distributed ledger will predictably be able to control the security of validity of transactions.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Bindea, Sehgal, Chen, and Montalvo as applied to claim 24 as stated above, and further in view of Pambucol et al. (US 2018/0038895 A1) (hereinafter Pambucol).

With respect to claim 33, Bindea/Sehgal/Chen/Montalvo discloses all of the limitations of claim 24 as stated above.  In addition, Bindea teaches:
Wherein at least one smart utility meter of the plurality of smart utility meters is configured to: perform an action based on an activity instruction received from the broker node (See at least paragraphs 46, 55, 59, and 64 which describe a smart meter receiving a command from a node in a distributed network of meters and suppliers, wherein the transmission includes a demand response command that is recorded in a distributed ledger).

Bindea does not explicitly disclose the following, however Pambucol teaches:
Determine a result of the action, the action including performing an installation location determination by scanning an identification tag fixed to a service panel and located in proximity to the at least one smart utility meter and performing validation of the fixed identification tag to determine that the at least one smart utility meter is at an expected location (See at least paragraphs 18, 20, 34, 35, and 37 which describe installing a meter into a meter socket, wherein the meter socket contains an identification tag that stores geolocation information, and wherein the meter conducts a validation of the tag in order to confirm that the meter is located at the expected location and reporting the conclusion to a remote monitor.  The Examiner notes that a meter socket would encompass a service panel, as it is the panel where the meter is placed).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a smart meter being connected to a distributed network of meters, suppliers, and a central command node, wherein the network contains a distributed ledger, and wherein a node in the network requests a demand response event to occur with the meter, and recording the performance in the distributed ledger of Bindea, with the system and method of a plurality of smart utility meters in an autonomous routing area, wherein the meters record the energy consumption local to the meters and report this information to a root or edge node of the autonomous routing area, which then reports the usage to the utility provider of Sehgal, with the system and method of a demand response request that is sent to a smart utility meter as including the quantity of energy needing to be reduced and particular loads that should have their usage altered, wherein the request can be customized to the consumer of Chen, with the system and method of a demand response server receiving demand response commands from energy providers, wherein the server identifies specific loads for customers to command operational change in order to meet the commanded consumption; wherein the loads are prioritized based on the monitored and reported consumption amounts, the type of equipment that forms the load, and the customer service level and priority level of Montalvo, with the system and method of installing a meter into a meter socket, wherein the meter socket contains an identification tag that stores geolocation information, and wherein the meter conducts a validation of the tag in order to confirm that the meter is located at the expected location and reporting the conclusion to a remote monitor of Pambucol.  By conducting a location verification by reading and validating an identification tag of a meter socket, an electricity monitoring system will predictably prevent electricity theft and via the theft of other customer meters (See Pambucol paragraph 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
16 July 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628